Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment dated 6 September 2019, in which claims 4-7, 9-18, 25-29, 31-34 have been amended, is acknowledged.
Claims 1-35 are pending in the instant application.
Claims 1-21, 34, 35 are withdrawn, as being drawn to a non-elected invention.
Claims 22-33 are being examined on their merits herein. 
Priority
This application claims priority to U.S. Provisional Patent Application 62/860,190, filed on 11 June 2019, and to U.S. Provisional Patent Application 62/728,732, filed on 7 September 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 February 2020 is acknowledged and considered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 22-33, drawn to a pharmaceutical composition comprising a caine type local anesthetic, NK-1 receptor antagonist, a NSAID, and a delivery vehicle, in the reply filed on 16 October 2020, is acknowledged. Claims 1-21, 34, 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicants’ election without traverse of:

(b) meloxicam as a specific NSAID; 
(c) aprepitant as a specific NK-1 receptor antagonist; and
(d) a delivery vehicle comprising polyorthoester of formula I (Specification [0095]-[0103])
    PNG
    media_image1.png
    166
    261
    media_image1.png
    Greyscale
, as a specific delivery vehicle, 
for initial examination, in the reply filed on 16 October 2020, is acknowledged. Claims 22-33 read on the elected species.
Since the election was made without traverse, the restriction requirement is maintained and is herein made final.
Claims 22-33 are examined on the extent they read on the elected species, and the following objections and rejections are made below.
Claims Objections
Claims 1-21, 34, 35, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 1-21, 34, 35 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim 26 is objected to because of the text (last line) “such as meloxicam”, which is unnecessary. The examiner notes that meloxicam is already listed on line 5 of claim 26. 
Deletion of the text “, such as meloxicam” from claim 26 is required.
Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 28 and 31 recite “a polyorthoester of formula (I)”, yet no structure/formula (I) is provided.
Appropriate correction is required.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892).
Goodchild teaches [0026], [0075] use of NK antagonists in combination with one or more local anesthetics such as bupivacaine, or ropivacaine, or procaine or tetracaine, to induce analgesia in response to pain. 
Goodchild teaches [0020] combination of one or more NK antagonists and one or more neuronal excitation inhibitors as being effective to treat pain; the genus of neuronal excitation inhibitors encompasses NSAIDs.

 	As such, claims 23, 24 are rejected as prima facie obvious. 

 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kakuta et al. (The Journal of Medical Investigation 2011, 58, 246-251, cited in IDS).
Kakuta teaches a combination of NK1 receptor antagonist aprepitant and NSAID diclofenac effective to treat pain when administered to patients undergoing laparoscopic gynecological procedures.
 It would have been obvious to combine NK receptor antagonist aprepitant and NSAID diclofenac in a pharmaceutical composition, because Kakuta teaches the combination of the very same active agents being effective to treat pain. A person of ordinary skill in the art would have combined NK receptor antagonist aprepitant and NSAID diclofenac in a pharmaceutical composition, with the expectation that the resulting composition is effective to treat pain.
prima facie obvious. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dionne et al. (Clinical Pharmacology and Therapeutics 1998, 64, 562-568, cited in IDS).
Dionne teaches a combination of NK1 receptor antagonist CP-99,994 and NSAID ibuprofen effective to treat postoperative pain in human patients. 
It would have been obvious to combine NK receptor antagonist CP-99,994 and NSAID ibuprofen in a pharmaceutical composition, because Dionne teaches the combination of the very same active agents being effective to treat pain. A person of ordinary skill in the art would have combined NK receptor antagonist CP-99,994 and NSAID ibuprofen in a pharmaceutical composition, with the expectation that the resulting composition is effective to treat pain.
 	As such, claim 24 is rejected as prima facie obvious. 

Claims 22, 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ottoboni et al. (US 9,694,079 of 4 July 2017, cited in PTO-892) and Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892).
Ottoboni (US 9,694,079) teaches (Example 4, Table 4-1, Example 8B, Table 8-2, Group 5; Example 8C, Table 8-3, Example 8D, Table 8-4, Group 1-3; Example 9, Table 9-1, Example 10, Table 10-1) a pharmaceutical composition comprising a caine type anesthetic which is bupivacaine, a NSAID which is meloxicam, and a delivery vehicle which is a polyorthoester of 
    PNG
    media_image1.png
    166
    261
    media_image1.png
    Greyscale
(column 27, lines 28-40), as in instant claims 22, 25, 26, 28, 31.
The pharmaceutical composition taught by Ottoboni further comprises NMP (Table 13-1, Group 3) or DMSO (Table 13-1, Group 5) aprotic solvent, as in instant claims 32, 33.
Ottoboni teaches that said pharmaceutical composition comprising bupivacaine, meloxicam, and a delivery vehicle which is a polyorthoester (POE) is effective to treat pain in vivo (Example 13, Figure 8).
Ottoboni teaches (column 19, lines 56-59) that the pharmaceutical compositions comprising bupivacaine, meloxicam, and a delivery vehicle which is a polyorthoester (POE) provide a degree of pain relief that is greater than expected based on the mere additive effect of the drugs, i.e. a synergistic effect.
Ottoboni does not teach that the pharmaceutical composition comprises an NK1 antagonist which is aprepitant (claims 27, 31), as in the instant claims.
Ottoboni does not teach that the weight ratio of the bupivacaine : aprepitant in the composition is from 1:1 to 5:1, as in instant claims 29, 30.

Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892) teaches [0026], [0075] use of NK antagonists, such as aprepitant [0030], in combination with one or 
Goodchild teaches [0020] combination of one or more NK antagonists such as aprepitant [0030] and one or more neuronal excitation inhibitors including NSAIDs such as meloxicam ([0105], line 12; also claims 1, 6, 12), being effective to treat pain.
Goodchild specifically exemplifies aprepitant as a preferred NK antagonist used in a combination to treat pain.
Goodchild does not teach a pharmaceutical composition or a combination comprising NK antagonist aprepitant, local anesthetic bupivacaine and NSAID meloxicam, as in the instant claims.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ottoboni and Goodchild to arrive at the instant invention.
The person of ordinary skill in the art at the time the invention was made would have been motivated to add NK antagonist aprepitant to a pharmaceutical composition taught by Ottoboni comprising a caine type anesthetic which is bupivacaine and a NSAID which is meloxicam, because Goodchild teaches that NK antagonists, in combination with caine type anesthetics or in combination with NSAIDs, are effective to treat pain. Therefore, one of ordinary skill in the art would have reasonably expected that adding NK antagonist aprepitant, to a pharmaceutical composition comprising caine type anesthetic bupivacaine and NSAID meloxicam will result in a pharmaceutical composition effective to treat pain. Since all compounds for co-administration herein are known to be useful to treat pain, it is considered prima facie obvious to co-administer them in a pharmaceutical composition used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, exploring different relative weight ratios between the caine anesthetic and the NK antagonist in the composition, in order to optimize therapeutic effect with the pharmaceutical composition is routine, well within the skill of the artisan. 
	As such, claims 22, 25-33 are rejected as prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. patent 9,694,079 (cited in PTO-892) and Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. patent 9,694,079 render obvious the instant claims.
Claims 1-7, 14 of U.S. patent 9,694,079 are drawn to a delivery system comprising 2% to 5% wt. bupivacaine, 0.01 to 1% wt. meloxicam, 40 to 75% wt. polyorthoester, 3% wt. to 25% DMSO; claims 8-13 are drawn to a method of treating pain comprising administering to a subject the delivery system of claim 1.

Goodchild teaches [0020] combination of one or more NK antagonists such as aprepitant [0030] and one or more NSAIDS, such as meloxicam ([0105], line 12; also claims 1, 6, 12), being effective to treat pain.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-14 of U.S. patent 9,694,079 and Goodchild to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to add NK1 receptor antagonist aprepitant to a delivery system of claims 1-14 of U.S. patent 9,694,079, because Goodchild teaches that NK antagonists, in combination with caine type anesthetics such as bupivacaine or in combination with NSAIDs such as meloxicam, are effective to treat pain. Therefore, one of ordinary skill in the art would have reasonably expected that adding NK antagonist aprepitant, to a delivery system comprising bupivacaine and meloxicam will result in a pharmaceutical composition effective to treat pain. Since all compounds for co-administration herein are known to be useful to treat pain, it is considered prima facie obvious to co-administer them in a pharmaceutical composition used for the same purpose. 
 	As such, claims 22-33 are rendered obvious by claims 1-14 of U.S. patent 9,694,079.
For similar reasons, instant claims 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-30 of U.S. patent 9,801,945 (cited in PTO-892), 
over claims 1-79 of U.S. patent 10,898,575 (cited in PTO-892), 
over claims 1-19 of U.S patent 10,213,510 (cited in PTO-892), 

over claims 1-24 of U.S. patent 10,098,957 (cited in PTO-892); and 
are provisionally rejected over claims of 1, 5, 14, 18-39 co-pending application 15/331,759 (cited in PTO-892) and over claims of 1, 3, 5-12 of co-pending application 15/702,697 (cited in PTO-892), 
in view of Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892).
Conclusion
Claims 22-33 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627